DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “high Verdet constant” in claim 1 is a relative term which renders the claim indefinite. The term “high Verdet constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What defines a high Verdet constant? Is it 100rad/(T*m)? Is it 1000rad/(T*m)? Is it 10000rad/(T*m)? Clarification is required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 requires “the gadolinium atoms are not clustered.” What defines the clustering? How crowded must the gadolinium atoms be to be considered clustered? What unit of parts per million or parts per volume would accurately describe a cluster? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11-15, 17, & 20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Matsumura et al (U.S. Pat. # 4,604,577).
Regarding Independent Claim 1, Matsumura teaches:
A magnetically responsive light propagating component configured to cause a polarization of light propagating inside the component to be rotated (Column 6 lines 21-67.) in response to an applied magnetic field (Fig. 1 Element 3 and column 6 lines 21-67.), wherein the magnetically responsive light propagating component comprises a bulk material doped with a dopant at a dopant concentration (Fig. 1 Element 3 & Fig. 7a Element 3. See column 9 lines 7-14.), the dopant including at least gadolinium (Fig. 1 Element 3 & Fig. 7a Element 3. See column 9 lines 7-14.), the dopant concentration being at a sufficiently low concentration such that the dopant is uniformly dispersed in the bulk material to provide a high Verdet constant (Fig. 1 Element 3 & Fig. 7a Element 3. See column 9 lines 55-67.).

    PNG
    media_image1.png
    312
    401
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    713
    290
    media_image2.png
    Greyscale

Regarding Claim 2, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura teaches the dopant consists of gadolinium (Fig. 1 Element 3 & Fig. 7a Element 3. See column 9 lines 7-14.).
Regarding Claim 11, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura teaches the magnetically responsive light propagating component comprises an optical fiber (Fig. 1 Element 1. See column 9 lines 7-14.).
Regarding Claim 12, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura teaches a linearly polarized light source (Fig. 1 Elements 9 & 2. See column 6 lines 21-60.); the magnetically responsive light propagating component of claim 1 (See above.), the magnetic field sensor being arranged so that, in use, linearly polarized light from the linearly polarized light source is coupled into the magnetically responsive light propagating component (Fig. 1 Element 3 and column 6 lines 21-60.), the magnetically responsive light propagating component acting as a Faraday rotator to cause the polarization of the linearly polarized light propagating inside the component to be rotated in response to an applied magnetic field (Fig. 1 Element 3. Abstract, column 6 lines 21-60, column 7 lines 4-55 and elsewhere.); and a detection device arranged to receive light output from the magnetically responsive light propagating component (Fig. 1 Elements 6 & 7.); wherein the detection device is configured to measure a property of light output from the magnetically responsive light propagating component to indicate a change in polarization of the light, the change caused by the presence of a magnetic field (Fig. 1 Elements 6, 7, P1, P2, & Processing Circuit.).
Regarding Claim 13, Matsumura teaches all elements of claim 12, upon which this claim depends.
Matsumura teaches the detection device comprises an output-side polarizer aligned orthogonally to the polarization axis of the light coupled into the magnetically responsive light propagating component (Fig. 1 Elements 3 & 4.), and a photosensor configured to measure the intensity of light output from the polarizer (Fig. 1 Elements 6 & 7.).
Regarding Claim 14, Matsumura teaches all elements of claim 13, upon which this claim depends.
Matsumura teaches the linearly polarized light source comprises an input-side polarizer (Fig. 1 Element 2.) aligned orthogonally to the polarization axis of the output-side polarizer (Fig. 1 Element 4.), wherein the linearly polarized light source is arranged to couple light into the input-side polarizer (Fig. 1 Elements 5, 8, 9, & 2.).
Regarding Claim 15, Matsumura teaches all elements of claim 12, upon which this claim depends.
Matsumura teaches the detection device comprises a balanced photodetector having two ports (Fig. 1 Element 6 wherein there exist three lines in and 1 line out. All can be considered ports.), the balanced photodetector arranged to provide an output signal indicative of a difference in light intensity input into the two ports (Fig. 1 Elements 6, 7, and processing circuit.); the magnetic field sensor further comprising a polarization maintaining coupler arranged to split light from the linearly polarized light source into a first leg and a second leg (See all of the lines in the optical paths shown and the elements that maintain polarization.), wherein the first leg of the polarization maintaining coupler is coupled to the magnetically responsive light propagating component (Fig. 1 Elements 3 and the paths to and from it.), an output of which is coupled to one of the ports of the balanced detector (Fig. 1 Elements 3 & 6.), wherein the second leg of the polarization maintaining coupler is coupled to another one of the ports of the balanced detector (Fig. 1 Elements 3 & 7.).
Regarding Claim 17, Matsumura teaches all elements of claim 12, upon which this claim depends.
Matsumura teaches the length of the magnetically responsive light propagating component is less than 2 m (Column 7 line 65 to column 8 line 33 and column 10 lines 35-68.).
Regarding Claim 18, Cancelled.
Regarding Claim 19, Cancelled.
Regarding Claim 20, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura teaches receiving polarized light into the magnetically responsive light propagating component of claim 1 (See claim 1 rejection above.); detecting a property of light output from the magnetically responsive light propagating component to determine a change in polarization of the polarized light (Fig. 1 Elements 6 & 7.), the change in polarization being due to a magnetic field applied along the length of the magnetically responsive light propagating component (Fig. 1 Elements 6 & 7.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (U.S. Pat. # 4,604,577) in view of Erol (EROL, MUSTAFA. Synthesis of garnet based films by sol-gel technique and investigation of their magneto-optic properties. Diss. DEÜ Fen Bilimleri Enstitüsü, 2009.).
Regarding Claim 3, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach the bulk material consists of amorphous fused silica.
Erol teaches the bulk material consists of amorphous fused silica (Page 69 last full paragraph.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Erol to the teachings of Matsumura such that the bulk material consists of amorphous fused silica because the optical transmission of pure silica extends well into the ultraviolet and infrared wavelengths allowing one to have effective lenses and other optics for these wavelengths.
Regarding Claim 8, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach the gadolinium atoms are dispersed at interstitial positions within a network of the bulk material.
Erol teaches the gadolinium atoms are dispersed at interstitial positions within a network of the bulk material (Page 58 line5 and page 69 last full paragraph wherein this is necessarily where they will go to be at the lowest free energy.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Erol to the teachings of Matsumura such that the gadolinium atoms are dispersed at interstitial positions within a network of the bulk material because this is the natural position for the gadolinium atoms to be because these are the lowest free energy points in the system.
Regarding Claim 9, Matsumura teaches all elements of claim 8, upon which this claim depends.
Matsumura does not explicitly teach the gadolinium atoms and network of the bulk material are provided in a single, non-separated, phase of amorphous material.
Erol teaches the gadolinium atoms and network of the bulk material are provided in a single, non-separated, phase of amorphous material (Page 44 lines 1, 11, & 13 wherein this is necessarily a property of the bulk material wherein the gadolinium atoms will go to be at the lowest free energy interstitial site.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Erol to the teachings of Matsumura such that the gadolinium atoms and network of the bulk material are provided in a single, non-separated, phase of amorphous material because this is the natural state of this system to be in its lowest free energy point in the system.
Regarding Claim 10, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach the gadolinium atoms are not clustered.
Erol teaches the gadolinium atoms are not clustered (Page 44 lines 1, 11, & 13 wherein this is necessarily a property of the bulk material wherein the gadolinium atoms will go to be at the lowest free energy interstitial site. Interstitial sites are not clustered.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Erol to the teachings of Matsumura such that the gadolinium atoms are not clustered because there is no natural wat for them to be clustered in this system. Interstitial points are not clustered.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (U.S. Pat. # 4,604,577) in view of Zheleznov et al (Zheleznov, Dmitry S., et al. "Drastic reduction of heat release in magneto-optical elements: new ways toward a 100 kW average power Faraday isolator." Laser Optics 2006: Solid State Lasers and Nonlinear Frequency Conversion. Vol. 6610. SPIE, 2007.).
Regarding Claim 5, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach the Verdet constant of the magnetically responsive light propagating component is greater than 50 rad/T-m.
Zheleznov teaches the Verdet constant of the magnetically responsive light propagating component is greater than 50 rad/T-m (Page 66100F-6 line 1 wherein the conversion of the “Verdet constant of GGG crystal is 0.37 deg/kOe*cm” is much greater than 50 rad/T-m.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zheleznov to the teachings of Matsumura such that the Verdet constant of the magnetically responsive light propagating component is greater than 50 rad/T-m because this optimizes the Faraday rotation of the light for a specific wavelength. See Zheleznov page 66100F-6 paragraphs 1-3.

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (U.S. Pat. # 4,604,577) in view of Ismaeel et al (Ismaeel, Rand, et al. "Giant Faraday rotation in gadolinium doped silica optical fibers for high performance optical isolators." Optical Fiber Communication Conference. Optical Society of America, 2018.).
Regarding Claim 6, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach the dopant concentration of gadolinium is less than 1 % by weight.
Ismaeel teaches the dopant concentration of gadolinium is less than 1 % by weight (Page 1 Section 1. Fibre fabrication wherein it states that there is a “a silica rod doped with 0.1 mol % of gadolinium.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ismaeel to the teachings of Matsumura such that the dopant concentration of gadolinium is less than 1 % by weight because concentrations of gadolinium as small as 0.1mol% can produce Faraday rotation that is two orders of magnitude larger than those reported in telecom optical fibres at λ=1.55μm.
Regarding Claim 7, Matsumura teaches all elements of claim 6, upon which this claim depends.
Matsumura does not explicitly teach the dopant concentration of gadolinium is less than 0.15 % by weight.
Ismaeel teaches the dopant concentration of gadolinium is less than 0.15 % by weight (Page 1 Section 1. Fibre fabrication wherein it states that there is a “a silica rod doped with 0.1 mol % of gadolinium.”).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ismaeel to the teachings of Matsumura such that the dopant concentration of gadolinium is less than 0.15 % by weight because concentrations of gadolinium as small as 0.1mol% can produce Faraday rotation that is two orders of magnitude larger than those reported in telecom optical fibres at λ = 1.55μm.

Allowable Subject Matter
Claims 4, 16, & 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 4, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach the bulk material consists of at least one of: germanosilicate, aluminosilicate, flurosilicate, or phosphosilicate glass.
Regarding Claim 16, Matsumura teaches all elements of claim 12, upon which this claim depends.
Matsumura teaches the linearly polarized light source is configured to generate a pulsed light signal and the detector is configured to perform time-of-flight measurements to reveal information about the variation in the magnetic field applied along the length of the magnetically responsive light propagating component.
Regarding Independent Claim 21, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach: at least two optical ports, each arranged to allow light to be coupled into and out of the device; the magnetically responsive light propagating component of claim 1 optically coupled between two of the optical ports; at least one linear polarizer arranged between a first one of the ports and the magnetically responsive light propagating component; wherein the magnetically responsive light propagating component is arranged to cause the polarization of light propagating through it to be rotated by 45 degrees by the Faraday effect, such that light entering through the first one of the ports is rotated by 45 degrees on exit from the device at the second one of the ports and if reflected back into the second one of the ports, leaves the magnetically responsive light propagating component orthogonally polarized compared to light entering the device from the first one of the ports.
Regarding Claim 22, Matsumura teaches all elements of claim 21, upon which this claim depends.
Matsumura does not explicitly teach the optical device is arranged as an optical isolator, such that the polarizer is arranged to block the transmission of the reflected orthogonally polarized light back through the first one of the ports.
Regarding Claim 23, Matsumura teaches all elements of claim 21, upon which this claim depends.
Matsumura does not explicitly teach the optical device is arranged as an optical circulator and further comprises a third one of the ports and polarization-dependent optical redirection means arranged to redirect the reflected orthogonally polarized light through the third one of the ports.
Regarding Claim 24, Matsumura teaches all elements of claim 1, upon which this claim depends.
Matsumura does not explicitly teach two optical ports, each arranged to allow light to be coupled into and out of the device; the magnetically responsive light propagating component of claim 1 optically coupled between two of the optical ports; a mirror arranged to reflect light exiting from one of the ports back into the port; wherein the magnetically responsive light propagating component is arranged to cause the polarization of light propagating through it to be rotated by 45 degrees by the Faraday effect, such that linearly polarized light input through the other one of the ports is returned as an output of that port orthogonally polarized compared to the input linearly polarized light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858